Title: James Dinsmore to [Nelson Barksdale], 27 March 1819
From: Dinsmore, James
To: Barksdale, Nelson


          
            
              Sir
              mar. 27. 1819—
            
            As I have fixed my self with a work Shop and other Conveniencys, for Carrying on work at the Central College and have declined other Jobs, through that Expectation—it would be my desire to undertake at the University, provided I Can do it with any Probable prospect of not loseing by it—
            from my knowledge of the manner in which the work is Expected to be executed, and the difficultys—we Labour  under here in procureing good workmen and also in the difference of materials between here and  Philadelphia—I Should not Consider my Self Justifiable in undertakeing  by the Book mentioned  as the Standard at a less advance than the difference of the Currency between Pensyvania & Virginia—
            Should it be more agreeable to the Visitors, I would undertake at five pr Cent less Provided they get an experienced Philadelphia measurer to measure the work after it is Executed, which would Probably be best also for Preventing disputes between the Visitors & undertakers. at these Rates I Should wish to undertake the Carpenters & Joiners work of the Ionic Pavillion (purposed to be Built between the Doric & Corinthian at which I, am now engaged) with the Range of Dormitorys—attached to them, altho I had Considered the Dormitorys attached to the Corinthian Pavillion as engaged under a former Contract—Should it Please the Visitors to give me a portion of the work, it Shall be my Endeavour to execute it with faithfullness—
            as to my qualifications, and fidelity in performing my Contracts I Beg leave to Refer to mr Jefferson and mr Madison haveing worked a Considerable time for Both of them
            
              with Respect—
              Jas Dinsmore—
            
          
          
            NB kiln drying when Necessary is Expected to be paid for—
            
              J. D.
            
          
        